UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
BARBARA SMITH and                   )
CLARENCE GASBY,                     )
                                    )
            Plaintiffs,             )
      v.                            )                          Civil Action No. 16-554 (RBW)
                                    )
                                    )
MARTIN J.A. YEAGER, et al.,         )
                                    )
            Defendants.             )
____________________________________)

                                       MEMORANDUM OPINION

         This matter comes before the Court on the Plaintiffs’ Motion for Protective Order (“Pls.’

Mot.”), which requests that the Court issue a protective order prohibiting the deposition of

Barbara Smith, one of the plaintiffs in this case. Pls.’ Mot. at 1. Upon careful consideration of

the parties’ submissions, 1 the Court concludes for the reasons set forth below that it must deny

the plaintiffs’ motion.

                                           I.       BACKGROUND

         Much of the factual background of this case has been previously set forth by the Court.

See Smith v. Yeager, et al., 234 F. Supp. 3d 50, 53–55 (D.D.C. 2017) (Walton, J.). As noted in

the Court’s prior memorandum opinion, the underlying allegations are predicated on “a legal

malpractice claim regarding the defendants’ representation of the plaintiffs ‘in a landlord-tenant

matter . . . in the Superior Court of the District of Columbia.’” Id. at 53. And, in that

memorandum opinion, the Court denied the defendants’ motion to transfer this case to the


1
 In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the Defendants’ Opposition to Motion for Protective Order (“Defs.’ Opp’n”) and (2) the Plaintiffs’
Reply to Defendants’ Opposition to Motion for Protective Order (“Pls.’ Reply”).
Eastern District of Virginia. See id. at 60. Thereafter, the parties began discovery, see Order

(Mar. 3, 2017), ECF No. 19, and now the parties dispute whether deposing Smith is appropriate,

see generally Pls.’ Mot.; Defs.’ Opp’n.

        Pertinent to the Court’s resolution of the pending motion are the following circumstances

surrounding the parties’ discovery dispute. “Smith has been diagnosed with Alzheimer’s

disease,” and her “unfortunate condition is publicly known.” Pls.’ Mot. at 1 (noting the book

Smith published regarding her experiences confronting Alzheimer’s disease). Having learned of

Smith’s diagnosis, the defendants’ counsel first requested Smith’s medical records. See Defs.’

Opp’n at 1–2 (arguing that if Smith was not “competent at the time the suit was filed . . . then the

suit was clearly filed in violation of [Federal] Rule [of Civil Procedure] 17 . . . and her claims

should be dismissed”). Plaintiffs’ counsel “advised the defense that he will not be calling . . .

Smith as a witness at the trial of this matter given her medical condition.” Pls.’ Mot. at 2.

Defense counsel then requested to depose Smith, see Defs.’ Opp’n at 2; however, because

counsel for the plaintiffs “insisted that . . . Smith is not competent to sit for a deposition,”

defense counsel “agreed to forego the deposition of . . . Smith if [the p]laintiffs would simply

stipulate that [Smith] is not competent to sit for it,” id. After further “discussion[s] between the

parties regarding . . . Smith’s ability to sit for a deposition and provide relevant, responsive

information” were unfruitful, Pls.’ Mot. at 2, the defendants provided the plaintiffs with a notice

of deposition, see id., Exhibit (“Ex.”) B (Notice of Deposition dated June 12, 2017). The parties

engaged in further discussions regarding this issue and were unable to come to an agreement.

See id. at 3 (“[The d]efendants have . . . refused to withdraw . . . Smith’s deposition notice and

have instead required that [the p]laintiffs stipulate that . . . Smith is ‘incompetent.’ Again,

though, [the d]efendants have made it known to [the p]laintiffs that, should . . . Smith agree to



                                                   2
not appear at trial (and therefore not be seen by the jury), [the d]efendants will agree to withdraw

their request to depose . . . Smith (without a stipulation of incompetence).”).

       “In light of the [d]efendants’ refusal to withdraw the deposition notice . . . , the

[p]laintiffs . . . retained counsel in New York State to assist with the appointment of a guardian

for purposes of this litigation only.” Id. Nonetheless, “[g]iven the pending guardianship process

and . . . Smith’s medical condition, [the p]laintiffs now seek [a p]rotective [o]rder” to prevent the

defendants from deposing Smith. Id.

                                        II.     ANALYSIS

       The plaintiffs argue that Smith “is not capable of meaningfully participating in the

requested deposition, nor will said deposition provide the [d]efendants with any meaningful

discovery related to the claims or defenses of this lawsuit” due to Smith’s medical condition and

diagnosis of Alzheimer’s disease. Pls.’ Mot. at 5 (emphasis in original). Thus, the “[p]laintiffs

request that the [d]efendants be precluded from deposing . . . Smith until after the conclusion of

the guardianship process and only if a guardian is not appointed. If a guardian is appointed, then

[the p]laintiffs request that the deposition not be had all.” Id. Alternatively, if the Court

concludes that a protective order is not warranted, the plaintiffs request that the Court “order that

[Mr.] Gasby,” Smith’s husband and the other plaintiff in this case, “be allowed to appear on

[Smith’s] behalf.” Id. at 7. In response, the defendants contend that the plaintiffs have not

satisfied their heavy burden of demonstrating good cause to warrant the issuance of a protective

order, see Defs.’ Opp’n at 3, and that Smith would provide relevant testimony to their defense of

contributory negligence, which outweighs the plaintiffs’ assertion of harm Smith would suffer if

deposed, see id. at 4 (“At issue is the [p]laintiffs’ contributory negligence in numerous incidents

which involve things . . . Smith did or did not do, things she received and did not keep, over the



                                                  3
[twenty] years prior to the time she was sued by Union Station’s landlord.”). The Court will

address the parties’ arguments in turn.

    A. The Plaintiffs’ Showing of Good Cause

       In relevant part, Federal Rule of Civil Procedure 26 provides that a “court may, for good

cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense,” upon a motion from “[a] party or any person from whom discovery is

sought . . . [coupled with] a certification that the movant has in good faith conferred or attempted

to confer with other affected parties in an effort to resolve the dispute without court action.”

Fed. R. Civ. P. 26(c)(1). “Although the Rule contains no specific reference to privacy or to other

rights or interests that may be implicated, such matters are implicit in the broad purpose and

language of the Rule.” Peskoff v. Faber, 230 F.R.D. 25, 27 (D.D.C. 2005) (quoting Tavoulareas

v. Wash. Post, 111 F.R.D. 653, 661 (D.D.C. 1986)).

       The moving party “bears the burden of making the showing of good cause contemplated

by the rule,” and therefore, “must make a specific demonstration of facts in support of the

request as opposed to conclusory or speculative statements about the need for a protective order

and the harm which will be suffered without one.” Alexander v. FBI, 186 F.R.D. 71, 75 (D.D.C.

1998). Additionally, “district courts assessing the existence of good cause must exercise their

discretion in light of the relevant facts and circumstances of a particular case,” Peskoff, 230
F.R.D. at 28 (quoting Tavoulareas, 111 F.R.D. at 658), and must “weigh[] the movant’s proffer

of harm against the adversary’s ‘significant interest’ in preparing for trial,” Doe v. District of

Columbia, 230 F.R.D. 47, 50 (D.D.C. 2005) (quoting Jennings v. Family Mgmt., 201 F.R.D.
272, 275 (D.D.C. 2001)). And, “in the case of a protective order related to deposition testimony,

courts regard the complete prohibition of a deposition as an ‘extraordinary measure[ ] which



                                                  4
should be resorted to only in rare occasions.’” Jennings, 201 F.R.D. at 275 (quoting Alexander,
186 F.R.D. at 75). Even so, “good cause exists under Rule 26(c) when justice requires the

protection of a party or a person from any annoyance, embarrassment, oppression, or undue

burden or expense.” Alexander, 186 F.R.D. at 75.

        Here, the plaintiffs have failed to establish good cause or to make a showing of

extraordinary circumstances sufficient to justify a court order prohibiting totally the taking of

Smith’s deposition. See Jennings, 201 F.R.D. at 275. In seeking a protective order, the plaintiffs

have not offered any “evidence of specific harm that will result to [Smith] if she is made to

testify.” Id. (denying a motion for a protective order to preclude the deposition of a plaintiff

suffering from dementia because the report by her psychologist submitted in support of her

motion was too speculative and conclusory in nature). Rather, the plaintiffs largely rely on

Smith’s medical condition being “well documented to the public through numerous national

news agencies . . . [and her] book detailing [her] struggles.” 2 Pls.’ Mot. at 4. And, although

counsel for the plaintiffs acknowledges that he “is obviously not a medical professional, he has

concluded that . . . Smith is likely not physically capable of sitting for the duration of a

deposition, comprehending questions posed by [the d]efendants, or formulating legitimate

responses thereto.” Id. at 5. However, these non-medical conclusory statements without more,

e.g., medical, psychological, or psychiatric evidence, do not meet the plaintiffs’ heavy burden of

demonstrating good cause sufficient to satisfy Rule 26(c) by a showing of specific facts

indicating the potential harm Smith would endure without the entry of a protective order. See




2
  The parties dispute whether the Court can take judicial notice of Smith’s medical diagnosis. See Pls.’ Mot. at 4;
Defs.’ Opp’n at 3–4. However, as the defendants correctly note, see Defs.’ Opp’n at 3, the Court need not decide at
this juncture whether it may take judicial notice of Smith’s medical diagnosis, as such determination would have no
bearing on determining whether the plaintiffs have satisfied their burden of establishing good cause sufficient to
warrant the issuance of a protective order prohibiting the defendants from deposing Smith.

                                                         5
Tolbert-Smith v. Bodman, 253 F.R.D. 2, 4–5 (D.D.C. 2008) (entering a protective order to

preclude the plaintiff’s supervisors from attending the plaintiff’s deposition in light of a

declaration by the plaintiff’s psychiatrist specifically explaining how going forward with the

deposition with the supervisors present would lead to “severe depressive stress possibly resulting

in suicide”).

       Furthermore, the plaintiffs’ conclusory representation of the harm Smith would suffer if

deposed does not outweigh the defendants’ “‘significant interest’ in preparing for trial.” Doe,
230 F.R.D. at 50 (quoting Jennings, 201 F.R.D. at 275). As the Court previously mentioned, the

defendants contend that at trial they will seek to present an affirmative defense of contributory

negligence, among other defenses. See Defs.’ Opp’n at 4. And, according to the defendants,

Smith likely “possesses discoverable evidence that would demonstrate that she and her husband

were personally liable to the landlord for the unpaid rent for various additional reasons, having

nothing to do with whether [LaFemme Noire] was properly incorporated.” Id. at 4 (contending

that such discoverable information would assist in developing their contributory negligence

defense). The plaintiffs did not respond to this assertion by the defendants in their reply in

support of their motion to compel, see generally Pls.’ Reply, and therefore, the Court will treat

the defendants’ contention as conceded by the plaintiffs, see, e.g., Hopkins v. Women’s Div.,

Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003) (Walton, J.) (“It is well

understood in this Circuit that when a plaintiff files an opposition to a dispositive motion and

addresses only certain arguments raised by the defendant, a court may treat those arguments that

the plaintiff failed to address as conceded.”), aff’d, 98 F. App’x 8 (D.C. Cir. 2004). In any event,

the Court agrees with the defendants that Smith, as the President and stockholder of the

restaurant, may have relevant information essential to their defense or defenses. See Defs.’



                                                  6
Opp’n at 5 (noting that Gasby’s, Smith’s husband, admission that he is unaware of what

documents or information Smith received). And the “[d]efendants must be given an opportunity

to test [Smith’s] asserted lack of memory, and to develop, if possible, the facts and circumstances

surrounding” Smith’s involvement in the establishment of the restaurant and in the underlying

landlord-tenant matter. Jennings, 201 F.R.D. at 276.

       Despite these convincing reasons for the need to depose Smith, the plaintiffs argue that

the “Court should be guided by the holding of Hometown Folks, LLC v. S & B Wilson, Inc., No.

1:06-cv-81, 2007 WL 2227817, at *1, 3 (E.D. Tenn. July 31, 2007).” Pls.’ Mot. at 5; see also id.

at 6 (asserting that “[t]he same good cause that justifies the entry of a protective order [in

Hometown Folks] also justifies the entry of a protective order for [this case]”). In Hometown

Folks, the plaintiff moved to compel one of the defendants, an eighty-three-year-old man who

suffered from dementia and labile hypertension, to respond to written interrogatories and to

produce documents regarding an alleged breach of contract concerning an agreement for the sale

of certain Burger King restaurants to the plaintiff. See 2007 WL 2227817, at *3. In response to

the motion to compel, the defendants moved for a protective order precluding the mentally ill

defendant from having to respond to the plaintiff’s written discovery requests. Id. at *6.

“[C]onsidering as a whole all the evidence presented,” the Hometown Folks court concluded that

“requiring the [defendant] to answer the interrogatories propounded to him by the plaintiff would

be a fruitless exercise.” Id. at *8. This was the court’s conclusion because the court reasoned

that the defendant’s “memory [was] completely unreliable and he [was] incapable of responding

competently to the plaintiff’s interrogatories or the plaintiff’s requests to produce documents.”

Id.; see also id. (“While [the defendant] is able to continue to do certain routine tasks and can

appear at times on the surface to be quite normal, his capacity to remember what was said or



                                                  7
what happened even a few minutes ago is significantly diminished.”). The court also noted:

       To the extent [the defendant] has participated in the S & B Wilson business in the
       last two years, it is because his wife has brought him with her when she conducts
       business. He has been merely present; he himself has not made the decisions
       concerning the business beyond, perhaps, asking an assistant to order some routine
       supplies. . . . [The defendant’s] medical records establish a long, gradual
       deterioration of his mental status beginning years before the parties discussed the
       sale of the defendants’ Burger King restaurants to the plaintiff and increasing
       sharply within the last few years. . . . To the extent [the defendant] may have
       understood what he was doing when he signed the sales contract at issue . . . , he is
       not now, and has not been for at least the past year, capable of relating that
       understanding to someone else due to a seriously impaired memory and an inability
       to recognize where his memory is faulty.

Id. Consequently, the court denied the plaintiff’s motion to compel and granted the defendants’

motion for a protective order because “requiring an [eighty-three-]year-old man with severe

dementia and labile hypertension to be subjected to even a scintilla of stress in order to

personally respond under oath to interrogatories where no likely benefit exits constitute[d]

embarrassment, oppression, and undue burden justifying a protective order under [Rule] 26(c).”

Id.

       Although the facts in Hometown Folks may be somewhat similar to the facts in this case

(i.e., the mental condition of the defendant in Hometown Folks, and the purported mental

condition of Smith), the Court is not persuaded that the same good cause found in Hometown

Folks has been established here. Primarily, unlike the information provided to the court by the

defendants in Hometown Folks, the plaintiffs here have not provided the Court with any of

Smith’s medical records indicating that Smith’s “memory is completely unreliable and [that

Smith] is incapable of” comprehending questions and being deposed. 2007 WL 2227817, at *8;

see also Pls.’ Mot. at 4 (relying solely on the information regarding Smith’s medical diagnosis

published on the Internet and in her book, but failing to explain whether Smith has no

meaningful recollection of documents and events regarding the underlying litigation that would

                                                 8
be useful to the defendants in this litigation); id. at 6 (asserting that Smith “may not be able to”

provide “relevant responsive information to [the d]efendants’ questioning” (emphasis added)). 3

Also, unlike in Hometown Folks, the plaintiffs in this case have not provided evidence

suggesting that Smith did not participate to any relevant extent in the establishment or operation

of the plaintiffs’ restaurant or in the underlying landlord-tenant matter that is the subject of this

litigation. See 2007 WL 2227817, at *8 (noting that the defendant’s participation in the business

for the last two years was limited to him merely being present, as he did not have any

involvement in the business other than “asking an assistant to order some routine supplies”). 4 As

the defendant’s wife was substantially involved in the business and “was the only officer and

stockholder of the company” other than the defendant, the court in Hometown Folks recognized

that the defendant’s wife would be a “more convenient, [and] less burdensome” source to

respond to the written discovery. Id. (alteration in original). But, in this case, the defendants

have already deposed Smith’s husband, the other plaintiff in this case, and “he admitted [that] he

[does not] know what documents or information [Smith] received, especially in her capacity as

President of [the restaurant] and a stockholder, or where she might have kept them.” Defs.’

Opp’n at 5; see also Pls.’ Reply at 3 (failing to refute the accuracy of these assertions). Thus, the



3
  In conjunction with the defendant’s medical records provided to the court in Hometown Folks, the court held a
hearing that heavily focused on the defendant’s medical condition and whether he was capable of being deposed and
responding to written discovery. See 2007 WL 2227817, at *2. The evidence submitted during the hearing included
a deposition of the defendant’s treating physician. See id. Thus, unlike this case, the court in Hometown Folks had
more evidence, including medical evidence, as the basis for its determination that good cause existed prohibiting the
defendant from responding to the discovery desired by the plaintiff.
4
  The plaintiffs argue that the “[d]efendants have expressly admitted that all communications in the underlying
matter were made through . . . Gasby and that . . . Smith was otherwise ‘unavailable.’” Pls.’ Mot. at 6 (citing the
defendants’ response to the plaintiffs’ interrogatories). It is unclear, however, as to exactly when Smith became
“unavailable” in the underlying landlord-tenant matter. See Pls.’ Mot., Ex. D (Defendant Gregory T. Dumont’s
Objections and Answers to Plaintiff Clarence D. Gasby’s First Interrogatories) at 3 (providing merely that “once
[Gasby] disclosed [Smith’s medical condition] to [them], . . . all communication was through [Gasby]” (emphasis
added)). Nonetheless, the Court agrees with the defendants that “relevant testimony [from Smith] is not limited to
the period of time the [d]efendants were representing the [p]laintiffs.” Defs.’ Opp’n at 4.

                                                          9
defendants would not be able to obtain the relevant information from a more convenient source.

Consequently, the plaintiffs’ reliance on Hometown Folks as support for their position that good

cause has been established in this case is to no avail.

         In sum, the plaintiffs have not met their heavy burden of demonstrating good cause

sufficient for the Court to issue a protective order precluding in its entirety the deposition of

Smith. Accordingly, the Court will deny this component of the plaintiffs’ motion.

     B. The Plaintiffs’ Request for Gasby to Be Deposed in Place of Smith

         As the alternative to Smith being deposed, the plaintiffs request that the Court permit

Gasby “to appear on [Smith’s] behalf” if the Court “is not inclined to order that the deposition of

[Smith] not be had.” Pls.’ Mot. at 7. As support for their position, the plaintiffs argue that Smith

“has granted . . . Gasby the authority for him to speak on her behalf in [Smith’s] requested

deposition,” id. at 8, because “Smith has executed a Durable General Power of Attorney that

grants . . . Gasby the authority to act on her behalf in this litigation,” id. at 7. 5 In response, the

defendants, as the Court reiterates, contend that they have already deposed Gasby, and he has

“admitted [that he does not] know what documents or other information [Smith] received, . . . or

where she might have kept them.” Defs.’ Opp’n at 5. Therefore, the Court construes this

argument as the defendants asserting that it would be a fruitless exercise to permit Gasby to

testify at a deposition on behalf of Smith, because Gasby has already been deposed and was

unable to provide relevant information that Smith may be able to provide. The Court agrees with




5
  In their opposition, the defendants did not address the plaintiffs’ contention that Smith executed a valid and durable
power of attorney that authorizes Gasby to act on her behalf, see generally Defs.’ Opp’n, and the Court may
therefore treat the plaintiffs’ contention as conceded, see, e.g., Hopkins, 284 F. Supp. 2d at 25, aff’d, 98 F. App’x 8
(D.C. Cir. 2004). However, the Court need not consider the validity of the executed power of attorney, as it finds
that consideration unnecessary to its determination that permitting Gasby to appear on Smith’s behalf at her
deposition would be inappropriate.


                                                          10
the defendants. 6

         As previously noted, the defendants have already deposed Gasby, during which they

learned that Gasby is unable to provide them answers relevant to the questions they want to ask

Smith. And, while the plaintiffs are correct that the defendants may not receive from Smith the

answers they seek, see Pls.’ Reply at 3 (“Though [the d]efendants may prefer, for instance, a

‘No’ as opposed to an ‘I don’t know’ in response to a question, [the d]efendants do not have that

choice.”), the defendants nonetheless are entitled to depose Smith to see if she recalls any

relevant information, which the Court notes is the essential purpose of a deposition.

Furthermore, the plaintiffs’ reliance on Miller v. Holzmann, 238 F.R.D. 111 (D.D.C. 2006), for

the proposition that an agent of a party who has executed a valid power of attorney may appear

or execute discovery requests on behalf of the party is also flawed. See Pls.’ Mot. at 8.

Holzmann is distinguishable from this case, primarily because the agent granted the authority

from the executed power of attorney in Holzmann was not also a party in that case; whereas here,

Gasby is a party in this case. In addition, the plaintiffs have not identified, nor could the Court

locate, any authority for the proposition that such an agent (i.e., one who is also a party in the

case) may substitute himself for the other party in the case. Accordingly, the Court will also

deny this aspect of the plaintiffs’ motion. 7



6
  It is unclear as to whether the plaintiffs are seeking to have Gasby appointed as Smith’s guardian for the purposes
of this litigation. See Pls.’ Reply at 5 (noting that they “have retained New York counsel to assist . . . Gasby [to] be
appointed as guardian of . . . Smith”). To the extent that the plaintiffs are seeking to have Gasby appointed as
Smith’s guardian for the purpose of substituting Gasby for Smith in her deposition, the Court finds its analysis
regarding the plaintiffs’ unconvincing request to permit Gasby to appear on Smith’s behalf applicable to that request
as well.
7
  In their opposition, the defendants request that the Court compel the plaintiffs to produce Smith’s “medical records
and test results of the healthcare providers who have diagnosed and/or treated her for Alzheimers Disease, for a
determination of whether . . . Smith was competent at the time the present action was filed.” Defs.’ Opp’n at 5.
Federal Rule of Civil Procedure 37 outlines the procedures for a party requesting an order from the Court
compelling discovery, see Fed. R. Civ. P. 37, and because the defendants’ request does not comport with the
requirements of Rule 37 or the requirements of this Court’s local rules, the request must be denied.

                                                          11
                                             IV. CONCLUSION

           For the foregoing reasons, the Court concludes that the plaintiffs have not met their heavy

burden of demonstrating good cause sufficient for the Court to enter a protective order

precluding the deposition of Smith.

           SO ORDERED this 15th day of September, 2017. 8


                                                                        REGGIE B. WALTON
                                                                        United States District Judge




8
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                       12